Order filed February 6, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00880-CV
                                    ____________

                TRANSAMERICA CORPORATION, Appellant

                                          V.

          BRAES WOODS CONDO ASSOCIATION INC., Appellee


                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-12580

                                     ORDER

      Appellant’s brief was due January 19, 2018. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before February 21, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM